Civil action by L. W. Godwin, administrator of the estate of Mary Gaskins, to recover $251.00, the amount on deposit in the Bank of Aurora to the credit of the deceased at the time of her death.
The defense was, that the money on deposit had been paid to W. A. Thompson, administrator. *Page 846 
Mary Gaskins was the personal representative of her deceased husband, W. H. Gaskins, but died before completing the administration of his estate. W. A. Thompson was appointed administrator, d. b. n. of W. H. Gaskins' estate, and was paid the deposit in question. The case turns on whether the money on deposit with the defendant bank at the time of Mary Gaskins' death belonged to her individually or was held by her as the personal representative of her husband's estate. The evidence is equivocal, and requires the intervention of a jury to determine the issue.
Reversed.